Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered March 21, 1988, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal *749brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the defendant consented to the search of his luggage, in which a kilo of cocaine was discovered (see, People v Prochilo, 41 NY2d 759; People v Armstead, 98 AD2d 726; see also, People v Brown, 113 AD2d 893). Accordingly, that branch of the defendant’s omnibus motion which was to suppress physical evidence was properly denied. Thompson, J. P., Brown, Eiber and Balletta, JJ., concur.